UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2007 – Commission File Number 000-25422 PAB BANKSHARES, INC. (A Georgia Corporation) IRS Employer Identification Number: 58-1473302 3250 North Valdosta Road, Valdosta, Georgia 31602 Telephone Number: (229) 241-2775 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the registrant’s common stock at July 31, 2007 was 9,482,454 shares. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Statements of Condition 1 Statements of Income 2 Statements of Comprehensive Income 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CONDITION AS OF JUNE 30, 2, 2006 June 30, 2007 December 31, 2006 (UNAUDITED) ASSETS Cash and due from banks $ 24,806,575 $ 26,712,252 Interest-bearing deposits in other banks 212,428 550,307 Federal funds sold 103,000 41,612,728 Investment securities 187,805,678 184,092,858 Loans 905,157,640 820,304,092 Allowance for loan losses (11,342,421 ) (11,006,097 ) Net loans 893,815,219 809,297,995 Premises and equipment, net 20,863,134 20,779,587 Goodwill 5,984,604 5,984,604 Cash value of bank-owned life insurance policies 11,675,589 11,474,964 Foreclosed assets 2,999,284 987,814 Other assets 21,701,148 19,310,677 Total assets $ 1,169,966,659 $ 1,120,803,786 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ 98,862,386 $ 100,910,593 Interest-bearing demand and savings 349,719,830 328,828,309 Time 497,264,595 478,744,090 Total deposits 945,846,811 908,482,992 Federal funds purchased and securities sold under agreements to repurchase 17,659,987 7,648,664 Advances from the Federal Home Loan Bank of Atlanta 91,582,650 90,190,702 Guaranteed preferred beneficial interests in debentures (trust preferred securities) 10,310,000 10,310,000 Other liabilities 8,276,994 8,855,694 Total liabilities 1,073,676,442 1,025,488,052 Stockholders' equity: Preferred stock, no par value; 1,500,000 shares authorized; no shares issued - - Common stock, no par value; 98,500,000 shares authorized; 9,479,490 and 9,504,969 shares issued and outstanding 1,217,065 1,217,065 Additional paid-in capital 27,119,770 27,584,852 Retained earnings 71,008,538 67,476,178 Accumulated other comprehensive loss (3,055,156 ) (962,361 ) Total stockholders' equity 96,290,217 95,315,734 Total liabilities and stockholders' equity $ 1,169,966,659 $ 1,120,803,786 See accompanying notes to consolidated financial statements. 1 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Interest income Interest and fees on loans $ 18,711,674 $ 16,823,683 $ 36,396,377 $ 32,224,306 Interest and dividends on investment securities: Taxable 2,085,495 1,902,010 4,097,952 3,671,992 Nontaxable 297,225 226,339 581,796 381,501 Other interest income 251,071 354,069 720,559 875,894 Total interest income 21,345,465 19,306,101 41,796,684 37,153,693 Interest expense Interest on deposits 9,026,334 6,813,091 17,479,864 12,746,111 Interest on Federal Home Loan Bank advances 1,037,696 919,902 2,089,259 1,692,536 Interest on other borrowings 322,150 273,150 599,980 523,507 Total interest expense 10,386,180 8,006,143 20,169,103 14,962,154 Net interest income 10,959,285 11,299,958 21,627,581 22,191,539 Provision for loan losses 200,000 - 200,000 - Net interest income after provision for loan losses 10,759,285 11,299,958 21,427,581 22,191,539 Other income Service charges on deposit accounts 905,034 987,709 1,740,922 1,939,256 Other fee income 302,563 362,595 616,715 717,297 Securities transactions, net (38,497 ) (612 ) 134,835 (430,343 ) Other noninterest income 190,125 207,230 345,245 371,397 Total other income 1,359,225 1,556,922 2,837,717 2,597,607 Other expenses Salaries and employee benefits 4,573,826 4,637,363 9,350,364 8,936,819 Occupancy expense of premises 563,057 492,337 1,098,854 963,675 Furniture and equipment expense 584,275 513,699 1,163,243 1,022,341 Other noninterest expense 1,487,393 1,538,424 3,066,271 3,014,727 Total other expenses 7,208,551 7,181,823 14,678,732 13,937,562 Income before income tax expense 4,909,959 5,675,057 9,586,566 10,851,584 Income tax expense 1,687,934 2,082,940 3,299,760 3,948,123 Net income $ 3,222,025 $ 3,592,117 $ 6,286,806 $ 6,903,461 Earnings per common share Basic $ 0.34 $ 0.38 $ 0.66 $ 0.73 Diluted $ 0.33 $ 0.37 $ 0.65 $ 0.71 See accompanying notes to consolidated financial statements. 2 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 3,222,025 $ 3,592,117 $ 6,286,806 $ 6,903,461 Other comprehensive loss: Unrealized loss on cash flow hedge arising during the period,net of tax benefit of $114,447 and $3,255 for the quarter and$92,542 and $3,255 for the year to date (212,547 ) (6,046 ) (188,254 ) (6,046 ) Unrealized holding losses on securities available for sale arisingduring the period, net of tax benefit of $1,267,396 and $949,585for the quarter and $978,330 and $1,339,935 for the year to date (2,353,734 ) (1,763,510 ) (1,816,898 ) (2,488,446 ) Reclassification adjustment for (gains) losses on securitiesavailable for sale included in net income, net of tax (benefit) of$13,474 and $(214) for the quarter and $47,192 and ($150,620)for the year to date (25,024 ) 397 (87,643 ) 279,723 (2,591,305 ) (1,769,159 ) (2,092,795 ) (2,214,769 ) Comprehensive income $ 630,720 $ 1,822,958 $ 4,194,011 $ 4,688,692 See accompanying notes to consolidated financial statements. 3 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2006 Accumulated Additional Other Common Stock Paid-in Retained Comprehensive Shares Amount Capital Earnings Loss Total Balance, December 31, 2005 9,469,017 $ 1,217,065 $ 28,126,032 $ 58,872,179 $ (1,214,493 ) $ 87,000,783 Net income - - - 13,735,217 - 13,735,217 Other comprehensive income - 252,132 252,132 Cash dividends declared,$0.54 per share - - - (5,131,218 ) - (5,131,218 ) Stock acquired and cancelledunder stock repurchase plan (124,559 ) - (2,503,298 ) - - (2,503,298 ) Stock-based compensation - - 290,245 - - 290,245 Stock options exercised 160,511 - 1,671,873 - - 1,671,873 Balance, December 31, 2006 9,504,969 1,217,065 27,584,852 67,476,178 (962,361 ) 95,315,734 Net income - - - 6,286,806 - 6,286,806 Other comprehensive loss - (2,092,795 ) (2,092,795 ) Cash dividends declared,$0.29 per share - - - (2,754,446 ) - (2,754,446 ) Stock acquired and cancelledunder stock repurchase plan (56,942 ) - (1,093,445 ) - - (1,093,445 ) Stock-based compensation - - 248,618 - - 248,618 Stock options exercised 31,463 - 379,745 - - 379,745 Balance, June 30, 2007 9,479,490 $ 1,217,065 $ 27,119,770 $ 71,008,538 $ (3,055,156 ) $ 96,290,217 See accompanying notes to consolidated financial statements. 4 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 6,286,806 $ 6,903,461 Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation, amortization and accretion, net 868,598 902,090 Provision for loan losses 200,000 - Net realized (gain) loss on securities transactions (134,835 ) 430,343 (Gain) loss on disposal of assets 7,449 (12,798 ) Stock-based compensation expense 248,618 161,836 Increase in cash value of bank-owned life insurance (200,625 ) (189,954 ) Increase (decrease) in deferred compensation accrual (179,534 ) 77,743 Decrease in retirement accruals (159,799 ) (114,602 ) Net change in taxes receivable and taxes payable (1,238,388 ) (76,864 ) (Increase) decrease in interest receivable 133,900 (1,110,158 ) Increase in interest payable 25,873 213,817 Net increase in prepaid expenses and other assets (481,995 ) (690,359 ) Net decrease in accrued expenses and other liabilities (309,071 ) (605,267 ) Net cash provided by operating activities 5,066,997 5,889,288 CASH FLOWS FROM INVESTING ACTIVITIES Decrease in interest-bearing deposits in other banks 337,879 2,329,849 Decrease in federal funds sold 41,509,728 33,198,644 Purchase of debt securities (22,527,424 ) (40,635,577 ) Proceeds from sales and calls of debt securities 9,087,404 13,083,832 Proceeds from maturities and paydowns of debt securities 6,740,409 5,484,363 Purchase of equity investments (54,047 ) (665,147 ) Redemption of equity investments 275,318 338,600 Net increase in loans (87,968,441 ) (57,368,894 ) Purchase of premises and equipment (948,573 ) (2,325,888 ) Proceeds from disposal of assets 1,232,298 6,174,601 Net cash used in investing activities (52,315,449 ) (40,385,617 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits 37,363,819 41,097,204 Net increase (decrease) in federal funds purchased andsecurities sold under repurchase agreements 10,011,323 (405,743 ) Advances from the Federal Home Loan Bank 40,000,000 33,000,000 Payments on Federal Home Loan Bank advances (38,608,052 ) (32,558,116 ) Dividends paid (2,710,615 ) (2,372,788 ) Proceeds from the exercise of stock options 379,745 1,096,661 Acquisition of stock under stock repurchase plans (1,093,445 ) (1,559,334 ) Purchase of cash flow hedge derivative instrument - (451,250 ) Net cash provided by financing activities 45,342,775 37,846,634 5 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, 2007 2006 Net increase (decrease) in cash and due from banks $ (1,905,677 ) $ 3,350,305 Cash and due from banks at beginning of period 26,712,252 21,196,183 Cash and due from banks at end of period $ 24,806,575 $ 24,546,488 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ 20,143,230 $ 14,748,337 Taxes $ 3,614,001 $ 4,024,987 NONCASH INVESTING AND FINANCING TRANSACTIONS Increasein unrealized losses on securities available for sale $ (2,930,063 ) $ (3,398,038 ) Decrease in unrealized gain on cash flow hedge $ (280,796 ) $ (6,045 ) Transfer of loans to foreclosed assets $ 3,251,217 $ 7,095,688 See accompanying notes to consolidated financial statements. 6 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.NATURE OF BUSINESS PAB Bankshares, Inc. (the “Company”) is a bank holding company whose business is conducted primarily by its wholly-owned commercial bank subsidiary, The Park Avenue Bank (the “Bank”).The Bank is a state-chartered, member bank of the Federal Reserve System that was founded in 1956 in Valdosta, Lowndes County, Georgia.Through the Bank, the Company offers a broad range of commercial and consumer banking products and services to customers located primarily in the local market areas listed below.The Company and the Bank are subject to the regulations of certain federal and state agencies and are periodically examined by those regulatory agencies. Banking Locations Number of Banking Offices South Georgia Market: Valdosta, Lowndes County 3 (including the main office) Lake Park, Lowndes County 1 Adel, Cook County 1 Bainbridge, Decatur County 3 Cairo, Grady County 1 Statesboro, Bulloch County 2 Baxley, Appling County 1 Hazlehurst, Jeff Davis County 1 North Georgia Market: McDonough, Henry County 1 Stockbridge, Henry County 1 Oakwood, Hall County 1 Athens, Oconee County 1 Snellville, Gwinnett County 2 (including a loan production office) Cumming, Forsyth County 1 (loan production office) Florida Market: Ocala, Marion County 1 St. Augustine, St. Johns County 1 (loan production office) Jacksonville, Duval County 1 The Company also owns PAB Bankshares Capital Trust II, a Delaware statutory business trust.This non-operating subsidiary was created in 2006 for the sole purpose of issuing trust preferred securities and investing the proceeds in subordinated debt issued by the Company.The Company follows Financial Accounting Standards Board (“FASB”) Interpretation No. 46R (Revised December 2003), Consolidation of Variable Interest Entities.This interpretation addresses consolidation by business entities of variable interest entities and when such entities are subject to consolidation under the provisions of this interpretation.The Company has determined that the provisions of FASB Interpretation No. 46R require deconsolidation of PAB Bankshares Capital Trust II. NOTE 2.BASIS OF PRESENTATION The accompanying consolidated financial information of the Company is unaudited; however, such information reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations.The results of operations for the three months and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the full year.These statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 7 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The consolidated financial statements include the accounts of the Company and its subsidiaries.Significant intercompany transactions and balances are eliminated in consolidation. In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet date and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, the valuation of goodwill, the valuation of foreclosed assets and deferred taxes. NOTE 3.EARNINGS PER COMMON SHARE Basic earnings per share are computed by dividing net income by the weighted-average number of shares of common stock outstanding during the year.Diluted earnings per share are computed by dividing net income by the sum of the weighted-average number of shares of common stock outstanding and dilutive potential common shares.Potential common shares consist of stock options. The components used to calculate basic and diluted earnings per share for the three months and six months ended June 30, 2007 and 2006 follow: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Basic earnings per share: Net income $ 3,222,025 $ 3,592,117 $ 6,286,806 $ 6,903,461 Weighted average common shares outstanding 9,498,569 9,511,395 9,507,224 9,498,057 Earnings per common share $ 0.34 $ 0.38 $ 0.66 $ 0.73 Diluted earnings per share: Net income $ 3,222,025 $ 3,592,117 $ 6,286,806 $ 6,903,461 Weighted average common shares outstanding 9,498,569 9,511,395 9,507,224 9,498,057 Effect of dilutive stock options 163,127 210,702 169,448 221,581 Weighted average diluted common shares outstanding 9,661,696 9,722,097 9,676,672 9,719,638 Earnings per common share $ 0.33 $ 0.37 $ 0.65 $ 0.71 8 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4.DERIVATIVE FINANCIAL INSTRUMENTS The Company’s asset-liability management policy allows the use of certain derivative financial instruments for hedging purposes in managing the Company’s interest rate risk.The Company does not enter into derivatives or other financial instruments for trading or speculative purposes.A derivative is a financial instrument that derives its cash flows, and therefore its value, by reference to an underlying instrument, index or referenced interest rate.The most common derivative instruments include interest rate swaps, caps, floors and collars.The Company accounts for its derivative financial instruments under FASB No. 133, Accounting for Derivative Instruments and Hedging Activities, and as such, the fair value of its derivative financial instruments is included in other assets in the Consolidated Statement of Condition. In June 2006, the Company entered into a $50 million notional amount, 3-year, 8.25% Prime rate floor contract to hedge against interest rate risk in a declining rate environment.The premium paid for this contract was $451,250.The contract is classified as a hedge of an exposure to changes in the cash flows of a recognized asset (“cash flow hedge”).As a cash flow hedge, the portion of a change in the fair value of the derivative that has been deemed highly effective is recognized in other comprehensive income until the related cash flows from the hedged item are recognized in earnings.The initial fair value of the premium paid is allocated and recognized in the same future period that the hedged forecasted transaction impacts earnings.At June 30, 2007, the Company reported a $188,000 loss, net of a $93,000 tax effect, in other comprehensive income related to cash flow hedges.Included in this tax effect is $5,700 from a prior period deferred tax adjustment.The Company documents, both at inception and periodically over the life of the hedge, its analysis of actual and expected hedge effectiveness.To the extent that the hedge of future cash flows is deemed ineffective, changes in the fair value of the derivative are recognized in earnings as a component of other non-interest expense.For the three and six month periods ended June 30, 2007, there was no ineffectiveness recognized in other non-interest expense attributable to cash flow hedges.A summary of the Company’s derivative financial instruments at June 30, 2007 is shown in the following table: Notional amount Floor rate Maturity in months Estimated fair value at June 30, 2007 Net unrealized gains (losses) Derivatives Designated as Cash Flow Hedges: Hedging cash flows on prime- based floating rate loans $ 50,000,000 8.25 % 24 $ 311,000 $ (91,000 ) Total Derivative Instruments $ 50,000,000 8.25 % 24 $ 311,000 $ (91,000 ) 9 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5.STOCK PLANS AND STOCK-BASED EMPLOYEE COMPENSATION At June30, 2007, the Company had two fixed stock option plans under which it has granted options to its employees and directors to purchase common stock at the fair market price on the date of the grant.Both plans provide for “incentive stock options” and “non-qualified stock options”.The incentive stock options are intended to qualify under Section 422 of the Internal Revenue Code for favorable tax treatment. Under the 1994 Employee Stock Option Plan, the Board of Directors could grant up to 400,000 stock options to employees of the Company as part of an incentive plan to attract and retain key personnel in the Company.The 1994 Employee Stock Option Plan expired in 2004.At June 30, 2007, there were 83,200 options outstanding that were granted under the 1994 Employee Stock Option Plan. Under the 1999 Stock Option Plan, the Board of Directors can grant up to 600,000 stock options to directors, employees, consultants and advisors of the Company.On February 28, 2006, the Company’s Board of Directors adopted an amendment to the 1999 Plan to increase the maximum aggregate number of shares of common stock for which options may be granted from 600,000 shares to 1,400,000 shares and to extend the term of the Plan for ten years from the date of the adoption of these amendments.This amendment was subsequently approved at the Company’s annual meeting of shareholders on May 23, 2006.At June 30, 2007, there were 691,366 shares available for grant and there were 574,223 options outstanding that were granted under the 1999 Stock Option Plan. Prior to January 1, 2006, the Company accounted for its stock option plans under the recognition and measurement provision of Accounting Principles Board (“APB”) Opinion No. 25, Accounting for Stock Issued to Employees, and related Interpretations, as permitted by FASB No. 123, Accounting for Stock-Based Compensation.Effective January1, 2006, the Company adopted FASB No.123R, Share-Based Payment, utilizing the “modified prospective” method as described in FASB No.123R.In the “modified prospective” method, compensation cost is recognized for all stock-based payments granted after the effective date and for all unvested awards granted prior to the effective date.In accordance with FASB No.123R, prior period amounts were not restated.FASB No.123R also requires the tax benefits associated with these stock-based payments to be classified as financing activities in the Consolidated Statements of Cash Flows, rather than as operating cash flows as required under previous regulations. At June 30, 2007, there was approximately $922,000 of unrecognized compensation cost related to stock-based payments that is expected to be recognized over a weighted-average period of 3.46 years. 10 Table of Contents CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Certain statements set forth in this Report or incorporated herein by reference, including, without limitation, matters discussed in Item 2 “Management's Discussion and Analysis of Financial Condition and Results of Operation” beginning on page 12, are “forward-looking statements” within the meaning of the federal securities laws, including, without limitation, statements regarding our outlook on earnings, stock performance, asset quality, credit losses, loan and deposit growth, interest rates, economic conditions, the effects of our de novo branch expansion, and the anticipated stabilization of our net interest margin, and are based upon management’s beliefs as well as assumptions made based on data currently available to management.In this Report, the terms “PAB”, “the Company”, “we”, “us” or “our” refer to PAB Bankshares, Inc.When words like “believe”, “intend”, “plan”, “may”, “continue”, “project”, “would”, “expect”, “estimate”, “could”, “should”, “will”, and similar expressions are used, you should consider them as identifying forward-looking statements.These forward-looking statements are not guarantees of future performance, and a variety of factors could cause our actual results to differ materially from the anticipated or expected results expressed in these forward-looking statements.Many of these factors are beyond our ability to control or predict, and readers are cautioned not to put undue reliance on such forward-looking statements.The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting us, summarizes several factors that could cause our actual results to differ materially from those anticipated or expected in these forward-looking statements: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) changes in the interest rate environment may reduce margins or the volumes or values of loans made by us; (3) general economic conditions (both generally and in our markets) may be less favorable than expected, resulting in, among other things, a deterioration in credit quality, a reduction in demand for credit and/or a decline in real estate values; (4) legislative or regulatory changes, including changes in accounting standards and compliance requirements, may adversely affect the businesses in which we are engaged; (5) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than we can; (6) our ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; (7) adverse changes may occur in the bond and equity markets; (8) war or terrorist activities may cause further deterioration in the economy or cause instability in credit markets; (9) restrictions or conditions imposed by our regulators on our operations may make it more difficult for us to achieve our goals; (10) economic, governmental or other factors may prevent the projected population, residential and commercial growth in the markets in which we operate; and (11) the risk factors discussed from time to time in the Company’s periodic reports filed with the Securities and Exchange Commission (the “SEC”), including but not limited to, the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.We undertake no obligation to, and we do not intend to, update or revise these statements following the date of this filing, whether as a result of new information, future events or otherwise, except as may be required by law. 11 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS The following discussion and analysis of the consolidated financial condition and results of operations of the Company should be read in conjunction with the Consolidated Financial Statements and related Notes included in this Report as well as the Consolidated Financial Statements, related Notes, and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s 2006 Annual Report on Form 10-K, and is qualified in its entirety by the foregoing and other more detailed financial information appearing elsewhere herein.Historical results of operations and the percentage relationships among any amounts included, and any trends which may appear to be inferred, should not be taken as being necessarily indicative of trends in operations or results of operations for any future periods. Our operating subsidiary, The Park Avenue Bank, is a $1.17 billion community bank with 20 branches and three loan production offices in Georgia and Florida.We have offices in both smaller, rural communities as well as larger, metropolitan areas.We provide traditional banking products and services to commercial and individual customers in our markets.Competition, regulation, credit risk and interest rate risk are the primary factors that we must manage in order to be successful. We generally group our offices into three geographic regions for discussion purposes due to the varying demographics of each market.Our offices in Lowndes, Cook, Decatur, Grady, Bulloch, Appling and JeffDavis counties are collectively referred to as our “South Georgia” market.Our offices in Henry, Hall, Oconee, Gwinnett and Forsyth counties are collectively referred to as our “North Georgia” market.Our offices in Marion, St. Johns and Duval counties are collectively referred to as our “Florida” market.In addition, our corporate assets, correspondent bank account balances, investment portfolio, out-of-market participation loans, insider loans and insider deposits, borrowings, etc. are reported at the corporate level, in what we refer to as the “Treasury.” Over the next five years, we plan to double our presence in Atlanta and other North Georgia markets and to build a North Florida franchise to compliment our South Georgia franchise.Thus far in 2007, we have opened a full-service branch in Snellville (Gwinnett County), Georgia and a loan production office in Cumming (Forsyth County), Georgia.Both of these locations extend our presence in the Atlanta MSA from Henry County on the southside to Gwinnett County on the eastside and Forsyth County on the northside.We intend to continue to add experienced bankers and grow our market share in and around these three anchors of our Atlanta franchise and towards our branches in the neighboring Athens and Gainesville MSAs. FINANCIAL CONDITION During the six months ended June 30, 2007, our total assets increased $49.2 million, or 4.4%, to $1.17 billion, due primarily to an increase in total deposits of $37.4 million, or 4.1%, to $945.8 million.Time deposits increased $18.5 million, or 3.9%; interest-bearing demand deposits increased $20.9 million, or 6.4%; while non-interest bearing demand deposits decreased $2.0 million, or 2.0%.During the second quarter ended June 30, 2007, total deposits decreased by $8.6 million due to approximately $22.3 million in temporary deposits of local municipalities, individuals and corporations that were deposited in the first quarter of 2007 and withdrawn during the second quarter of 2007.Over the past year, we have increased our focus on retail banking efforts and expanding our relationships with our commercial loan customers to also provide deposit products and services to meet their needs.Core deposit accounts are an important aspect in our long-term strategic plan, and this year, we have begun to incent our retail branch personnel and our commercial lenders to grow deposits, especially noninterest-bearing deposits. 12 Table of Contents Our loan portfolio increased $84.9 million, or 10.3%, to $905.2 million at June 30, 2007 from $820.3 million at December 31, 2006.We funded the majority of this loan growth with the $37.4 million increase in deposits and reducing our balances in federal funds sold by $41.5 million.Our loan growth can be attributed to our presence in some of the fastest growing markets in the Southeastern United States and strong production from our seasoned bankers.However, we have seen a slowdown in residential construction activity in certain sections of the Atlanta and Jacksonville markets.Approximately 22% of our loan portfolio is in residential construction and development lending and an additional 18% of our loan portfolio is in mortgages on residential real estate in our markets.We understand the risks involved in this type of lending, and we have established conservative underwriting criteria and internal controls to help protect our interests.However, we are not immune to credit risk and we expect to incur some losses as a result of this real estate slowdown.We are proactive in recognizing our problems, and we intend to minimize our losses whenever possible as those problems arise.We expect that this slowdown will result in a slower pace of growth for us over the next few quarters.Additional information on our asset quality is included under the heading “Provision for Loan Losses” in our “RESULTS OF OPERATIONS” discussion below. The following table summarizes our loan and deposit portfolios classified by type and market as of June 30, 2007. As of June30, 2007 South Georgia North Georgia Florida Treasury Total (Dollars in Thousands) Loans Commercial and financial $ 32,228 $ 44,676 $ 1,104 $ 40 $ 78,048 Agricultural (including loans secured by farmland) 39,561 4,376 3,036 - 46,973 Real estate – construction 71,923 213,460 42,517 447 328,347 Real estate - commercial 85,414 148,091 32,683 4,790 270,978 Real estate - residential 123,825 26,488 8,173 2,918 161,404 Installment loans to individuals and other loans 14,284 3,711 45 2,206 20,246 367,235 440,802 87,558 10,401 905,996 Deferred loan fees and unearned interest, net 204 (557 ) (498 ) 12 (839 ) Total loans $ 367,439 $ 440,245 $ 87,060 $ 10,413 $ 905,157 Percentage of total 40.6 % 48.6 % 9.6 % 1.2 % 100.0 % Deposits Noninterest-bearing demand $ 70,250 $ 14,275 $ 6,752 $ 7,585 $ 98,862 Interest-bearing demand and savings 264,804 51,273 33,187 456 349,720 Time less than $100,000 163,578 47,773 89,393 112 300,856 Time greater than or equal to $100,000 86,690 39,613 37,470 200 163,973 Brokered - - - 32,436 32,436 Total deposits $ 585,322 $ 152,934 $ 166,802 $ 40,789 $ 945,847 Percentage of total 61.9 % 16.2 % 17.6 % 4.3 % 100.0 % In addition to the geographic concentrations noted in the tables above, we had approximately $74.7 million in loans secured by real estate in Florida to customers of our South Georgia, North Georgia and Treasury offices. 13 Table of Contents The table below summarizes our loan portfolio by loan type as of the end of each of the last five quarters. As of Quarter End Jun-07 Mar-07 Dec-06 Sep-06 Jun-06 (Dollars in Thousands) Commercial and financial $ 78,048 $ 69,347 $ 66,376 $ 60,413 $ 53,185 Agricultural (including loans secured by farmland) 46,973 38,102 43,302 44,716 47,754 Real estate - construction 328,347 323,837 295,246 297,026 304,387 Real estate - commercial 270,978 252,654 255,462 253,586 251,966 Real estate – residential 161,404 153,025 142,501 133,983 127,020 Installment loans to individuals and other loans 20,246 17,958 18,414 18,211 19,966 905,996 854,923 821,301 807,935 804,278 Deferred loan fees and unearned interest, net (839 ) (847 ) (997 ) (1,299 ) (1,243 ) 905,157 854,076 820,304 806,636 803,035 Allowance for loan losses (11,342 ) (11,085 ) (11,006 ) (10,686 ) (10,903 ) $ 893,815 $ 842,991 $ 809,298 $ 795,950 $ 792,132 The percentage of loans outstanding by loan type at the indicated dates is presented in the following table: As of Quarter End Jun-07 Mar-07 Dec-06 Sep-06 Jun-06 Commercial and financial 8.62 % 8.12 % 8.09 % 7.49 % 6.62 % Agricultural (including loans secured by farmland) 5.19 % 4.46 % 5.28 % 5.54 % 5.95 % Real estate - construction 36.27 % 37.92 % 35.99 % 36.82 % 37.89 % Real estate - commercial 29.94 % 29.58 % 31.14 % 31.44 % 31.38 % Real estate - residential 17.83 % 17.92 % 17.37 % 16.61 % 15.82 % Installment loans to individuals and other loans 2.24 % 2.10 % 2.25 % 2.26 % 2.49 % 100.09 % 100.10 % 100.12 % 100.16 % 100.15 % Deferred loan fees and unearnedinterest, net -0.09 % -0.10 % -0.12 % -0.16 % -0.15 % Total loans 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Allowance for loan losses -1.25 % -1.30 % -1.34 % -1.32 % -1.36 % Net loans 98.75 % 98.70 % 98.66 % 98.68 % 98.64 % 14 Table of Contents With a total of 66.2% of our loan portfolio concentrated in construction and development and commercial real estate loans, we carefully monitor and estimate trends in our real estate markets and periodically adjust our strategies and underwriting requirements to manage the risks associated with these types of loans.Below is a table showing the collateral distribution of our construction and development and commercial real estate loan portfolios as of June 30, 2007. Construction and Development % of Total Commercial Real Estate % of Total (Dollars in Thousands) Acquisition and Development: Owner-occupied: 1-4 family residential $ 135,601 41.30 % Office $ 31,386 11.58 % Commercial and multi-family 90,808 27.66 % Retail 23,413 8.64 % Construction: Other 33,542 12.38 % 1-4 family residential spec 42,155 12.84 % Not owner-occupied: 1-4 family residential pre-sold 1,032 0.31 % Office 29,233 10.79 % 1-4 family residential other 20,837 6.35 % Retail 41,314 15.25 % Commercial owner-occupied 5,692 1.73 % Other 25,759 9.51 % Commercial not owner-occupied 9,947 3.03 % Other: Hotel/motel 12,202 3.72 % Hotel/motel 15,217 5.62 % Multi-family properties 8,353 2.54 % Industrial 2,719 1.00 % Special purpose property 1,250 0.38 % Multi-family properties 22,098 8.15 % Other 470 0.14 % Special purpose property 46,297 17.08 % Total Construction and Development $ 328,347 100.00 % Total Commercial Real Estate $ 270,978 100.00 % The table below summarizes our deposit portfolio by deposit type as of the end of each of the last five quarters. As of Quarter End Jun-07 Mar-07 Dec-06 Sep-06 Jun-06 (Dollars In Thousands) Noninterest-bearing demand $ 98,862 $ 107,917 $ 100,911 $ 100,703 $ 95,458 Interest-bearing demand and savings 349,720 371,484 328,828 316,385 315,492 Time less than $100,000 300,856 287,982 279,936 273,697 264,552 Time greater than or equal to $100,000 163,973 158,464 161,054 151,075 145,002 Brokered 32,436 28,569 37,754 41,841 36,274 Total deposits $ 945,847 $ 954,416 $ 908,483 $ 883,701 $ 856,778 The percentage of deposits outstanding by deposit type at the indicated dates is presented in the following table: As of Quarter End Jun-07 Mar-07 Dec-06 Sep-06 Jun-06 Noninterest-bearing demand 10.45 % 11.31 % 11.11 % 11.40 % 11.14 % Interest-bearing demand and savings 36.98 % 38.92 % 36.19 % 35.80 % 36.82 % Time less than $100,000 31.78 % 30.18 % 30.81 % 30.97 % 30.88 % Time greater than or equal to $100,000 17.36 % 16.60 % 17.73 % 17.10 % 16.93 % Brokered 3.43 % 2.99 % 4.16 % 4.73 % 4.23 % Total deposits 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 15 Table of Contents Stockholders’ equity represented 8.2% of total assets at quarter end, a decrease compared to 8.5% at December 31, 2006.Total stockholders’ equity has increased $970,000, or 1.0%, since December 31, 2006.This increase is primarily the net result of$6.3 million in earnings, less $2.8 million in dividends and a $2.1 million decrease in accumulated other comprehensive losses.We paid a $0.145 per common share dividend for the first quarter 2007 and declared a $0.145 per common share dividend for the second quarter of 2007, compared to $0.125 and $0.135 per common share dividends paid for the first and second quarters of 2006, respectively.Our dividend payout ratios for the first and second quarters of 2007 were 45.02% and 42.66%, respectively, compared to 35.91% and 35.70% for the first and second quarters of 2006. RESULTS OF OPERATIONS Net income for the three months ended June 30, 2007 was $3.2 million, or $0.33 per diluted share, as compared to $3.6 million, or $0.37 per diluted share, during the same period in 2006.The $370,000, or 10.3%, decrease in net income is the net result of a $340,000 decrease in net interest income (or $303,000 on a taxable-equivalent basis), a $200,000 increase in the provision for loan losses, a $198,000 decrease in other income and a $27,000 increase in other expenses, offset by a$395,000 decrease in income tax expense.Our return on average assets (“ROA”) and return on average equity (“ROE”) for the three months ended June 30, 2007 were 1.12% and 13.10%, respectively, compared to a 1.36% ROA and a 15.93% ROE for the same period in 2006. Net income for the six months ended June 30, 2007 was $6.3 million, or $0.65 per diluted share, as compared to $6.9 million, or $0.71 per diluted share, during the same period in 2006.The $617,000, or 8.9%, decrease in net income is the net result of a $564,000 decrease in net interest income (or $456,000 on a taxable-equivalent basis), a $200,000 increase in the provision for loan losses and a $741,000 increase in other expenses, offset by a $240,000 increase in other income and a $648,000 decrease in income tax expense.Our ROA and ROE for the six months ended June 30, 2007 were 1.11% and 12.93%, respectively, compared to a 1.33% ROA and a 15.51% ROE for the same period in 2006. The reasons for these changes are discussed in more detail below. Net Interest Income The primary component of our profitability is net interest income, or the difference between the interest income earned on assets, primarily loans and investments, and interest paid on liabilities, primarily deposits and other borrowed funds.For the three months ended June 30, 2007, our net interest income on a taxable-equivalent basis was $11.1 million, a 2.7% decrease from the $11.4 million in net interest income for the second quarter of 2006.The decrease in net interest income is due to a 29.7% increase in interest expense offset in part by a 10.6% increase in interest income.During the second quarter of 2007, our average earning assets were 9.4% higher compared to the same period in 2006.The average balances of our interest-bearing liabilities increased by 10.4% to fund the asset growth.The average yield on our earning assets increased 9 basis points from 7.84% for the second quarter of 2006, to 7.93% for the second quarter of 2007.However, the average rates paid for our funds increased 66 basis points from 3.74% for the second quarter of 2006, to 4.40% for the second quarter of 2007.As a result of these rate increases, our net interest spread declined by 57 basis points from 4.10% in the second quarter of 2006, to 3.53% for the same period in 2007. For the six months ended June 30, 2007, our net interest income on a taxable-equivalent basis was $21.9 million, a 2.0% decrease from the $22.4 million in net interest income for the same period in 2006.The decrease in net interest income is due primarily to the same factors described above for the quarterly results. The net interest margin is net interest income expressed as a percentage of average earning assets.Our net interest margin for the second quarter of 2007 was 4.10%, 51 basis points lower than the 4.61% recorded for the second quarter of 2006.The lack of movement in short-term interest rates over the past twelve months has allowed our interest-bearing liabilities to re-price upwards without much opportunity to re-price our earning assets upwards.Improvement of our net interest margin in 2007 is not expected considering the interest rate environment and narrowing spreads on our earning assets caused by our rising cost of funds. 16 Table of Contents The following tables detail the average balances of interest-earning assets and interest-bearing liabilities, the amount of interest earned and paid, and the average yields and rates for the three months and six months ended June 30, 2007 and 2006.Federally tax-exempt income is presented on a taxable-equivalent basis assuming a 35% Federal tax rate.Loan average balances include loans on nonaccrual status. For the Three Months Ended June 30, 2007 2006 Average Balance Interest Income/ Expense Average Yield/ Rate Average Balance Interest Income/ Expense Average Yield/ Rate (Dollars In Thousands) Interest-earning assets: Loans $ 876,982 $ 18,712 8.56% $ 787,332 $ 16,824 8.57% Investment securities: Taxable 162,827 2,085 5.14% 154,347 1,902 4.94% Nontaxable 30,370 457 6.04% 23,685 348 5.90% Other short-term investments 17,747 251 5.67% 28,809 354 4.93% Total interest-earning assets $ 1,087,926 $ 21,505 7.93% $ 994,173 $ 19,428 7.84% Interest-bearing liabilities: Demand deposits $ 311,097 $ 2,819 3.63% $ 267,483 $ 2,037 3.05% Savings deposits 37,986 150 1.59% 40,675 129 1.27% Time deposits 484,208 6,057 5.02% 443,350 4,647 4.20% FHLB advances 90,512 1,038 4.60% 90,612 920 4.07% Notes payable 10,310 182 7.08% 10,310 226 8.81% Other short-term borrowings 13,208 140 4.26% 5,781 47 3.24% Total interest-bearing liabilities $ 947,321 $ 10,386 4.40% $ 858,211 $ 8,006 3.74% Interest rate spread 3.53% 4.10% Net interest income $ 11,119 $ 11,422 Net interest margin 4.10% 4.61% 17 Table of Contents For the Six Months Ended June 30, 2007 2006 Average Balance Interest Income/ Expense Average Yield/ Rate Average Balance Interest Income/ Expense Average Yield/ Rate (Dollars In Thousands) Interest-earning assets: Loans $ 855,644 $ 36,396 8.58% $ 774,686 $ 32,224 8.39% Investment securities: Taxable 160,099 4,098 5.16% 151,887 3,672 4.88% Nontaxable 29,855 895 6.05% 20,158 587 5.87% Other short-term investments 27,011 721 5.38% 38,263 876 4.62% Total interest-earning assets $ 1,072,609 $ 42,110 7.92% $ 984,994 $ 37,359 7.65% Interest-bearing liabilities: Demand deposits $ 304,578 $ 5,409 3.25% $ 260,608 $ 3,632 2.81% Savings deposits 37,788 298 1.59% 40,646 241 1.20% Time deposits 478,909 11,773 4.96% 439,216 8,873 4.07% FHLB advances 90,313 2,089 4.67% 89,879 1,692 3.80% Notes payable 10,310 362 7.08% 10,310 446 8.72% Other short-term borrowings 11,168 238 4.29% 6,041 78 2.59% Total interest-bearing liabilities $ 933,066 $ 20,169 4.36% $ 846,700 $ 14,962 3.56% Interest rate spread 3.56% 4.09% Net interest income $ 21,941 $ 22,397 Net interest margin 4.13% 4.59% Provision for Loan Losses During the second quarter of 2007, we increased our allowance for loan losses by $200,000 due to recent loan growth and concerns over the slowdown in real estate activity.Additional provisions for loan losses in the second half of 2007 may be warranted if, among other factors, further weakness in real estate is observed in our markets or if our asset quality deteriorates from current levels. For the year to date, we have charged-off $124,000 in bad debts and we have recovered $260,000 in previously charged-off loans.The $136,000 in net recoveries for the year to date results in an annualized 0.03% net recoveries to average loan ratio.Including these annualized results, we have a five-year average net charge-off ratio of 0.08%.In 2006, we had a net charge-off ratio of 0.01%.Given the noted slowdown in real estate activity in our markets and an expected increase in nonperforming assets over the next few quarters, we expect to realize an increase in our net charge-offs over the next year to a level that more closely resembles our five-year average net charge-off ratio. 18 Table of Contents Our nonperforming loans decreased by 27 basis points to 0.22% of total loans at June 30, 2007 from 0.49% of total loans at December 31, 2006 due primarily to the foreclosure and transfer to other real estate of $1.7 million on a large problem asset.Of the $2.0 million in nonperforming loans at quarter end, two loans totaling $851,000 were scheduled for foreclosure in the third quarter of 2007. The table below summarizes our levels of nonperforming loans over the past five quarters. As of Quarter End Jun-07 Mar-07 Dec-06 Sep-06 Jun-06 (Dollars In Thousands) Loans accounted for on a nonaccrual basis $ 1,986 $ 4,192 $ 4,013 $ 1,928 $ 412 Accruing loans which are contractually past due 90 days or more as to principal or interest payments 27 69 34 40 23 Total nonperforming loans $ 2,013 $ 4,261 $ 4,047 $ 1,968 $ 435 Total nonperforming loans as a percentage oftotal loans 0.22 % 0.50 % 0.49 % 0.24 % 0.05 % Total loans past due 30-89 days and not categorized as a nonperforming loan amounted to $7.9 million, or 0.88% of total loans at June 30, 2007, a 67 basis point increase compared to a 0.21% ratio at March 31, 2007.The increase in this category is due primarily to the delinquency of two development projects to a related borrower totaling $3.8 million.As of June 30, 2007, a specific reserve of $245,000 was allocated to the loans on this relationship. At June 30, 2007, the allowance for loan losses as a percentage of total loans was 1.25%, compared to 1.34% at December 31, 2006.The decrease in this ratio is due to the increase in outstanding loans of $51.1 million, offset by a $200,000 provision for loan losses in the second quarter of 2007 and the $136,000 in net recoveries of previous bad debts for the year to date. We consider the current level of the allowance for loan losses adequate to absorb losses from loans in the portfolio.As an integral part of our credit risk management process, we regularly review loans in our portfolio for credit quality and documentation of collateral.We have a comprehensive methodology for determining the adequacy of our allowance for loan losses.This methodology includes an assessment for specific valuations on larger loan lines and nonperforming loans, and an assessment based on environmental factors applied to other homogenous groups of otherwise performing loans. The environmental factors considered in developing our loss measurements include: · levels of and trends in delinquencies and impaired loans; · levels of and trends in charge-offs and recoveries; · trends in volume and terms of loans; · effects of any changes in risk selection and underwriting standards and other changes in lending policies, procedures and practices; · experience, ability and depth of lending management and other relevant staff; · national and local economic trends and conditions; · industry conditions; and · effects of changes in credit concentrations. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available.While we use the best information available to make the evaluation, future adjustments to the allowance may be necessary if there are significant changes in economic conditions or other environmental factors.In addition, regulatory agencies, as an integral part of their examination process, periodically review our allowance for loan losses, and may require us to make additions to the allowance based on their judgment about information available to them at the time of their examinations. 19 Table of Contents Other Income A summary of noninterest income follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 Pct. Chg. 2007 2006 Pct. Chg. (Dollars in Thousands) Noninterest income: Service charges on deposit accounts $ 905 $ 987 -8.3 % $ 1,741 $ 1,939 -10.2 % Mortgage origination fees 90 160 -43.8 % 172 276 -37.7 % ATM/debit card fee income 161 145 11.0 % 314 280 12.1 % Securities transactions, net (38 ) (1 ) -3700.0 % 135 (430 ) 131.4 % Earnings on bank-owned life insurance 102 96 6.3 % 201 190 5.8 % Gain (loss) on disposal of assets 6 8 -25.0 % (7 ) 10 -170.0 % Other noninterest income 133 162 -17.9 % 282 333 -15.3 % Total noninterest income $ 1,359 $ 1,557 -12.7 % $ 2,838 $ 2,598 9.2 % Noninterest income (annualized) as a percentage of average assets 0.48 % 0.59 % 0.50 % 0.50 % We have continued to see a decline in our service charges on deposit accounts due to competitive pricing and the continuing promotion of a free checking product with no monthly service fees.Mortgage origination fees decreased as refinancing activity has slowed and due to unexpected turnover in mortgage originators. Fee income from ATM and debit cards increased as the volume of point-of-sale transactions continues to increase.We have also placed five additional ATMs in service over the past three quarters.However, we have begun to offer a no-fee ATM deposit product in select markets for competitive reasons, which may reduce our ATM fee income opportunities going forward. During the first six months of 2006, we sold $12.0 million of lower-yielding, cash flow bonds and replaced them with higher-yielding, call protected bonds to protect us in a declining interest rate environment.We incurred a net loss of $430,000 on these securities transactions that we expect to recover in the form of an increase in interest income over the next few years.This is compared to a $135,000 gain on the sale of securities recorded in the first six months of 2007.Excluding the net gain/loss on securities transactions, total noninterest income would have decreased $325,000, or 10.7%, for the first six months of 2007 compared to the same period in 2006. 20 Table of Contents Other Expenses A summary of noninterest expense follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 Pct. Chg. 2007 2006 Pct. Chg. (Dollars in Thousands) Noninterest expenses: Salaries and wages $ 4,114 $ 3,917 5.0 % $ 8,265 $ 7,640 8.2 % Deferred loan cost (534 ) (449 ) 18.9 % (1,005 ) (879 ) 14.3 % Employee benefits 994 1,170 -15.0 % 2,090 2,175 -3.9 % Net occupancy expense of premises 563 492 14.4 % 1,099 964 14.0 % Furniture and equipment expense 584 514 13.6 % 1,163 1,022 13.8 % Advertising and business development 149 126 18.3 % 327 302 8.3 % Supplies and printing 119 115 3.5 % 253 267 -5.2 % Telephone and internet charges 148 116 27.6 % 295 221 33.5 % Postage and courier 145 127 14.2 % 304 277 9.7 % Legal and accounting fees 134 114 17.5 % 242 220 10.0 % Director fees and expenses 81 98 -17.3 % 211 234 -9.8 % Service charges and fees 137 129 6.2 % 280 249 12.4 % Other noninterest expense 575 713 -19.4 % 1,155 1,246 -7.3 % Total noninterest expense $ 7,209 $ 7,182 0.4 % $ 14,679 $ 13,938 5.3 % Noninterest expense as a percentage of average assets (annualized) 2.50 % 2.72 % 2.60 % 2.67 % Salaries and wages expense and employee benefits were up for the first six months of 2007 due to annual raises and a 3% increase in the number of full-time equivalents from 314 in June of 2006 to 322 in June of 2007.We have staffed and opened two full service branches and a loan production office between June 30, 2006 and June 30, 2007.We also converted our Athens, Georgia loan production office to a full service branch in October 2006.Deferred loan cost, which is a credit against salaries and wages, increased due to an increase in standard costs and an increase in loan volume. The additional facilities (three full service branches and one loan production office) are the primary cause for the increase in occupancy expense, furniture and equipment expense and telephone charges between June 30, 2006 and June 30, 2007.Service charges and fees increased due to increased ATM network fees paid during the quarter.We also placed five additional ATMs in service during the first six months of 2007, compared to the first six months of 2006. Advertising and business development expense increased for the first six months on 2007 due to our focus on marketing and growing our franchise.Legal fees increased 17.5% for the first six months, compared to 2006, due to increased foreclosure activity on nonperforming loans.Director fees and expenses have decreased in 2007, compared to 2006, as we incurred expenses for an off-site director strategic planning session during March 2006. Income Tax Expense As a percentage of net income before taxes, income tax expense was 34.4% and 36.7% for the three-month periods ended June 30, 2007 and 2006, respectively.For the six-month periods ended June 30, 2007 and 2006, income tax expense as a percentage of net income before taxes was 34.4% and 36.4%, respectively.Since the first quarter of 2006, we have invested in additional affordable housing projects to receive State of Georgia low income housing tax credits that helped to reduce our state income tax expense. LIQUIDITY AND CAPITAL RESOURCES Liquidity is an important factor in our financial condition and affects our ability to meet the borrowing needs and deposit withdrawal requirements of our customers.Assets, consisting primarily of loans and investment securities, are funded by customer deposits, borrowed funds and retained earnings.Maturities in the investment and loan portfolios also provide a steady flow of funds for reinvestment.In addition, our liquidity continues to be enhanced by a relatively stable core deposit base and the availability of additional funding sources. 21 Table of Contents At June 30, 2007, our ratio of liquid assets (defined as the sum of cash and due from bank balances, interest-bearing deposits in other banks, federal funds sold, and investment securities) to total assets was 18.2%, compared to 22.6% at December 31, 2006.It is our policy to maintain a ratio of liquid assets to total assets of at least 15%. During the first six months of 2007, we funded the $84.9 million growth in loans, the $3.7 million increase in investments and the $2.0 million decrease in noninterest-bearing demand deposits by utilizing the $39.4 million increase in interest-bearing demand, savings and time deposits, increasing federal funds purchased and securities sold under repurchase agreements by $10.0 million and decreasing our federal funds sold by $41.5 million. Contractual Obligations Summarized below are our contractual obligations as of June 30, 2007. Contractual Obligations Total Less than 1 year 1 to 3 years 3 to 5 years More than 5 years (Dollars In Thousands) Federal Home Loan Bank of Atlanta Advances $ 91,583 $ 7,584 $ 20,189 $ 35,730 $ 28,080 Operating Lease Obligations 1,779 375 555 395 454 Guaranteed Preferred Beneficial Interests in Debentures 10,310 - - - 10,310 $ 103,672 $ 7,959 $ 20,744 $ 36,125 $ 38,844 Off Balance Sheet Arrangements Our financial statements do not reflect various commitments and contingent liabilities that arise in the normal course of business.These off-balance sheet financial instruments include commitments to extend credit and standby letters of credit.Such financial instruments are included in the financial statements when funds are distributed or when the instruments become payable.Our exposure to credit loss in the event of nonperformance by the other party to a financial instrument for commitments to extend credit, standby letters of credit and credit card commitments is represented by the contractual amount of those instruments.We use the same credit policies in making commitments as we do for on-balance sheet instruments.Although these amounts do not necessarily represent future cash requirements, a summary of our commitments as of June 30, 2007 and December 31, 2006 are as follows: Jun-07 Dec-06 Commitments to extend credit $ 146,346,000 $ 154,450,000 Standby letters of credit $ 6,001,000 $ 7,316,000 In June 2006, we entered into a $50 million notional amount, 3-year, 8.25% Prime rate floor contract to hedge against interest rate risk in a declining rate environment.Notional amounts provide the basis for calculating payments between counterparties and do not represent amounts to be exchanged between parties, and are not a measure of financial risk.The risk of loss with our counterparty is limited to a small fraction of the notional amount.We only deal with counterparties that have strong credit ratings and are approved by our Board.Due to these factors, we feel our off balance sheet credit risk exposure at June 30, 2007 was not material. 22 Table of Contents Stockholders’ Equity The Company maintains a ratio of stockholders’ equity to total assets that is considered adequate according to regulatory standards.The Company and the Bank are required to comply with capital adequacy standards established by our regulators.At June 30, 2007, the Company and the Bank were in compliance with those standards.There are no conditions or events since quarter end that we believe have materially changed our regulatory capital ratios. The following table summarizes the regulatory capital ratios of the Company and the Bank at June 30, 2007. Company Consolidated Bank Minimum Regulatory Requirement Total Capital to Risk Weighted Assets 11.7 % 11.7 % 8.0 % Tier 1 Capital to Risk Weighted Assets 10.6 % 10.6 % 4.0 % Tier 1 Capital to Average Assets (Leverage Ratio) 9.0 % 9.0 % 4.0 % On May 22, 2007, the Company’s Board of Directors renewed its annual plan to repurchase up to 300,000 shares of the Company’s common stock over the next twelve-month period.The Company plans to use cash on hand to repurchase its shares on the open market and through private transactions.During the second quarter of 2007, 46,238 shares were repurchased, at a total cost of $891,000.Although the Company may not repurchase all 300,000 shares within the allotted time period, the program will allow the Company to repurchase its shares as opportunities arise through either the open market or privately negotiated transactions at prices deemed appropriate by management.At June 30, 2007, there were 299,800 shares available to be repurchased under the plan.The expiration date for the plan is May 22, 2008. CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements and the related disclosures in conformity with accounting principles generally accepted in the United States requires that management make estimates and assumptions which affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.We believe that our determination of the allowance for loan losses and the fair value of assets, including the impairment of goodwill, affect our most significant judgments and estimates used in the preparation of our consolidated financial statements.The Company’s significant accounting policies are described in detail in Note 1 of our Consolidated Financial Statements provided in Item 8 of our 2006 Annual Report on Form 10-K.The following is a brief description of the Company’s critical accounting estimates involving significant management valuation judgment.Management has discussed these critical accounting policies with the Audit Committee. Allowance for Loan Losses The allowance for loan losses represents management’s estimate of losses inherent in the existing loan portfolio.The allowance for loan losses is increased by the provision for loan losses charged to expense and reduced by loans charged off, net of recoveries.The allowance for loan losses is determined based on management’s assessment of several factors including, but not limited to, reviews and evaluations of specific loans, changes in the nature and volume of the loan portfolio, current economic conditions and the related impact on segments of the loan portfolio, historical loan loss experiences and the level of classified and nonperforming loans. Loans are considered impaired if, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.The measurement of impaired loans is based on either the fair value of the underlying collateral, the present value of the future cash flows discounted at the historical effective interest rate stipulated in the loan agreement, or the estimated market value of the loan.In measuring the fair value of the collateral, management uses assumptions (e.g., discount rate) and methodologies (e.g., comparison to the recent selling price of similar assets) consistent with those that would be utilized by unrelated third parties. 23 Table of Contents Management’s assessment is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available.Changes in various internal and external environmental factors including, but not limited to, the financial condition of individual borrowers, economic conditions, historical loss experience, or the condition of the various markets in which collateral may be sold may affect the required level of the allowance for loan losses and the associated provision for loan losses.Should these environmental factors change; a different amount may be reported for the allowance for loan losses and the associated provision for loan losses. Estimates of Fair Value The estimation of fair value is significant to a number of the Company’s assets, including, but not limited to, investment securities, goodwill, other real estate owned and other repossessed assets.These are all recorded at either fair value or at the lower of cost or fair value.Fair values are volatile and may be influenced by a number of factors.Circumstances that could cause estimates of the fair value of certain assets and liabilities to change include a change in prepayment speeds, discount rates or market interest rates.Our estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the consolidated financial statements in the period they are determined to be necessary. Fair values for most investment securities are based on quoted market prices.If quoted market prices are not available, fair values are based on the quoted prices of similar instruments.The fair values of other real estate owned are typically determined based on appraisals by third parties, less estimated costs to sell. Estimates of fair value are also required in performing an impairment analysis of goodwill.The Company reviews goodwill for impairment on at least an annual basis and whenever events or circumstances indicate the carrying value may not be recoverable.An impairment would be indicated if the carrying value exceeds the fair value of a reporting unit. Recent Accounting Pronouncements In management’s opinion, there are no recent accounting pronouncements that have had or will have had a material impact on our earnings or financial position as of or for the quarter ended June 30, 2007. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are subject to exposure to U.S. dollar interest rate changes and accordingly, we manage our exposure by considering the possible changes in the net interest margin.We do not engage in trading activity nor do we classify any portion of the investment portfolio as held for trading.Finally, we have no material direct exposure to foreign currency exchange rate risk, commodity price risk and other market risks. Interest rates play a major part in the net interest income of a financial institution.The sensitivity to rate changes is known as “interest rate risk.”The repricing of interest-earning assets and interest-bearing liabilities can influence the changes in net interest income.As part of our asset/liability management program, the timing of repriced assets and liabilities is referred to as gap management.It is our policy to maintain a gap ratio in the one-year time horizon between 0.80 and 1.20.At June 30, 2007, our one-year management-adjusted gap ratio of 0.90 was within our policy guidelines.Although we are now showing a slightly liability-sensitive balance sheet gap position in the one-year time horizon, we still consider ourselves asset-sensitive relative to the impact on our earnings in a changing rate environment as evidenced by our three-month gap ratio of 1.48 at June 30, 2007. After suffering through a period of rapidly declining interest rates that compressed our net interest margins by 103 basis points from 2000 to 2001, we have reduced the level of asset-sensitivity on the Company’s balance sheet in anticipation of another eventual downturn in interest rates.We accomplished this by conscientiously lengthening the duration of our earning assets and shortening the duration of our deposits and other borrowings.In June 2006, we entered into a $50 million 3-year 8.25% Prime rate floor contract in an additional effort to hedge our interest rate risk in a declining interest rate environment. 24 Table of Contents The table below has two gap ratio measurements: regulatory and management-adjusted.The regulatory gap ratio considers only contractual maturities or repricings.The management-adjusted gap ratio includes assumptions regarding prepayment speeds on certain rate sensitive assets, the repricing frequency of interest-bearing demand and savings accounts, and the stability of core deposit levels, all of which are adjusted periodically as market conditions change.The management-adjusted gap ratio indicates we are highly asset sensitive in relation to changes in market interest rates in the short-term.Being asset sensitive would result in net interest income increasing in a rising rate environment and decreasing in a declining rate environment. 3-Month 6-Month 1-Year (Dollars In Thousands) Regulatory Defined Rate Sensitive Assets (RSA) $ 548,444 $ 580,714 $ 633,669 Rate Sensitive Liabilities (RSL) 524,149 613,663 770,566 RSA minus RSL (Gap) $ 24,295 $ (32,949 ) $ (136,897 ) Gap Ratio (RSA/RSL) 1.05 0.95 0.82 Management-Adjusted Rate Sensitive Assets (RSA) $ 559,457 $ 596,621 $ 657,193 Rate Sensitive Liabilities (RSL) 377,234 485,011 729,571 RSA minus RSL (Gap) $ 182,223 $ 111,610 $ (72,378 ) Gap Ratio (RSA/RSL) 1.48 1.23 0.90 We use simulation analysis to monitor changes in net interest income due to changes in market interest rates.The simulation of rising, declining, and flat interest rate scenarios allows us to monitor and adjust interest rate sensitivity to minimize the impact of market interest rate swings.The analysis of the impact on net interest income over a twelve-month period is subjected to increases or decreases in market rates on net interest income and is monitored on a quarterly basis.Our policy states that net interest income cannot be reduced by more than 10% using this analysis.As of June 30, 2007, the simulation model projected net interest income would increase 5.4% over the next year if market rates immediately rose by 200 basis points and the model projected net interest income to decrease 3.3% over the next year if market rates immediately fell by 200 basis points.These projections are a significant change from the 14.7% increase projected at March 31, 2006 if market rates increased by 200 basis points and the 12.1% decrease projected at March 31, 2006 if market rates fell by 200 basis points.The lower volatility in our results is due primarily to our efforts to neutralize our asset-sensitive balance sheet mix, to improve our A/L modeling with updated behavioral assumptions for repricing and prepayment speeds and to implement an off-balance sheet derivative hedging program. The following table shows the results of these projections for net interest income expressed as a percentage change over net interest income in a flat rate scenario for both a gradual change in market interest rates over a twelve-month period and an immediate change, or “shock”, in market interest rates. Market Effect on Net Interest Income Rate Change Gradual Immediate +300 bps 6.86% 7.86% +200 bps 5.83% 5.41% +100 bps 3.45% 3.18% -100 bps -2.20% -2.03% -200 bps -2.89% -3.30% -300 bps -3.91% -8.32% 25 Table of Contents ITEM 4.CONTROLS AND PROCEDURES A review and evaluation was performed by the Company’s management, including the Company’s Chief Executive Officer (the “CEO”) and Chief Financial Officer (the “CFO”), of the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of the end of the period covered by this Quarterly Report.Based on that review and evaluation, the CEO and CFO have concluded that the Company’s current disclosure controls and procedures, as designed and implemented, were effective.There have been no significant changes in the Company’s internal controls over financial reporting or in other factors that could significantly affect the Company’s internal controls subsequent to the date of their evaluation.There were no material weaknesses identified in the course of such review and evaluation and, therefore, no corrective measures were taken by the Company. PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS None ITEM 1A.RISK FACTORS There has not been any material change in the risk factors disclosure from that contained in the Company’s 2006 Annual Report on Form 10-K for the fiscal year ended December 31, 2006. ITEM 2.UNREGISTERED SALE OF EQUITY SECURITIES, USE OF PROCEEDS AND ISSUER PURCHASES OF EQUITY SECURITIES Total number of shares purchased Average price paid per share Number of shares purchased as part of publicly announced plans or programs Maximum number of shares that may yet be purchased under the plans or programs1 April 2,792 $ 18.80 2,792 221,121 May 43,246 19.30 43,246 300,000 June 200 19.05 200 299,800 Total 46,238 $ 19.27 46,238 299,800 1 On May 22, 2007, the Board of Directors renewed its annual plan to repurchase up to 300,000 shares of the Company's common stock over the next twelve month period.The plan will expire May 22, 2008. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None 26 Table of Contents ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At the annual meeting of stockholders held on May 22, 2007, two items were voted upon.The first vote was for the election of four directors to hold office until the 2010 annual meeting of stockholders and until their successors are duly elected and qualified or until their earlier death, resignation, incapacity to serve, or removal: Name Votes For Votes Withheld James B. Lanier, Jr. 5,603,803 245,253 Douglas W. McNeill 5,600,180 248,876 F. Ferrell Scruggs, Sr. 5,580,578 268,478 David K. Williams 5,600,380 248,676 The above directors were elected. The following directors will continue in office: Walter W. Carroll, II, James L. Dewar, Jr., John E. Mansfield, Jr., Joe P. Singletary, Jr., R. Bradford Burnette, Michael H. Godwin, Kennith D. McLeod, Paul E. Parker and M. Burke Welsh, Jr. The second vote was for the ratification of the appointment of Mauldin &
